           Case 1:19-cv-00444-LY Document 4 Filed 05/01/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

 J.E.B., individually and as next friend to
 F.C.B.,                                    §
                                            §
 Plaintiff(s),                              §
                                            §
 VS.                                        §
                                            §
 CLAY DEAN HILL, individually and §
                                              CIVIL ACTION NO. 1:19-CV-444-LY
 d/b/a      SHILOH        TREATMENT §
 CENTER, SHILOH TREATMENT §
 CENTER, INC.; JUAN J. SANCHEZ, §
 individually and d/b/a, SOUTHWEST §
 KEY; AND SOUTHWEST KEY §
 PROGRAMS, INC.,                            §
                                            §
 Defendant(s).

 DEFENDANTS JUAN J. SANCHEZ’S AND SOUTHWEST KEY PROGRAMS, INC.’S
             SUBMISSION OF TRIAL COURT DOCUMENTS
       Pursuant to the Court’s Order of April 24, 2019, the removing parties, Defendants Juan J.

Sanchez and Southwest Key Programs, Inc., hereby submit all state court pleadings filed with the

419th Judicial District Court of Travis County, Texas, under Cause No.: D-1-GN-19-001591 in the

removed action as of May 1, 2019 (attached hereto as Exhibit A).

                                                 Respectfully submitted,

                                                 TAYLOR|ANDERSON, LLP


                                                 BY:    /s/ Floyd R. Hartley, Jr.
                                                       Floyd R. Hartley, Jr.
                                                       State Bar No.: 0798242
                                                       fhartley@talawfirm.com

                                                       1600 Broadway, Suite 900
                                                       Denver, Colorado 80231
                                                       TEL: (303) 551-6660
                                                       FAX: (303) 551-6655

                                                        ATTORNEY FOR DEFENDANTS
            Case 1:19-cv-00444-LY Document 4 Filed 05/01/19 Page 2 of 2



                                                          Juan J. Sanchez, individually and d/b/a
                                                         Southwest Key; Southwest Key Programs, Inc.




                                 CERTIFICATE OF SERVICE

        On the 1st day of May, 2019, I electronically submitted the foregoing document with the

Clerk of Court for the United States District Court, Western District of Texas, using the Electronic

Filing System of the Court. I hereby certify that I have served all counsel of record electronically

or by another manner authorized by Federal Rule of Civil Procedure 5(b)(2).

 VIA E-SERVICE & EMAIL:                            VIA E-SERVICE & EMAIL:
 John Judge                                        Ricardo de Anda
 Judge, Kostura & Putman, P.C.                     De Anda Law Frim, P.C.
 2901 Bee Cave Road, Box L                         212 Flores Avenue
 Austin, Texas 78746                               Laredo, Texas 78040
 jjudge@jkplaw.com                                 deandalaw@gmail.com

 Attorney for Plaintiffs                           Attorney for Plaintiffs


 VIA E-SERVICE & EMAIL:
 Jay Harvey
 Winckler & Harvey, LLP
 4407 Bee Cave Road, Building 2, Suite 222
 Austin, Texas 78746
 jharvey@wincklerharvey.com

 Attorney for Plaintiff




                                                        /s/ Floyd R. Hartley, Jr.
                                                         Floyd R. Hartley, Jr.
